IN THE COURT OF APPEALS OF IOWA

                                     No. 18-0390
                               Filed January 23, 2019


IN RE THE DETENTION OF GALEN KENDRICK SHAFFER,

GALEN KENDRICK SHAFFER,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Kellyann M.

Lekar, Judge.



      Respondent appeals the district court’s order for continuing commitment.

AFFIRMED.




      Thomas J. Gaul, Assistant Public Defender, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee State.




      Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                          2


VOGEL, Chief Judge.

        Respondent Galen Shaffer appeals the district court’s order of continuing

civil commitment under Iowa Code chapter 299A (2017).            On our review for

corrections of errors at law, see In re Detention of Altman, 723 N.W.2d 181, 184

(Iowa 2006), we affirm.

        Shaffer has a long history of sexually violent offenses dating back to 1991.

The district court, after a detailed recitation of Shaffer’s numerous previous orders

of confinement, found the State had proven beyond a reasonable doubt “that the

respondent’s mental abnormality remains such that he is likely to engage in

predatory acts that constitute sexually violent offenses if discharged and/or that

the respondent is not suitable for placement in a transitional release program

pursuant to [Iowa Code] section 229A.8A.”

        On appeal, Shaffer asserts the district court “ignores the facts presented.”

However, the district court took the reports from both Shaffer’s expert and the

State’s expert into consideration, discussing the findings of each. The district court

determined the State’s expert’s report was “more credible and reliable than

[Shaffer’s expert]” and “more consistent with other credible evidence.”

        We agree and affirm without further opinion. See Iowa Ct. R.21.26(1)(b),

(d), (e).

        AFFIRMED.